Citation Nr: 0426448	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service connected death pension.

4.  Entitlement to Survivors' and Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty as a Philippine Scout from 
February to July 1941.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefits sought on appeal.  The appellant perfected an appeal 
of that decision.

In October 2003, the appellant and her son testified at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence 
she identified in order to assist her in substantiating her 
claim for VA benefits.

2.  According to the death certificate the veteran died in 
November 2000 due to cardiopulmonary arrest that was caused 
by sepsis, which resulted from pneumonia.

3.  At the time of his death, service connection had not been 
established for any disability based on service incurrence.

4.  At the time of his death the veteran was receiving 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
vitiligo, rated as 50 percent disabling.

5.  A disability that was incurred in service or resulted 
from VA medical treatment did not cause or materially 
contribute to cause the veteran's death.

6.  No VA benefits were due and unpaid at the time of the 
veteran's death in November 2000.

7.  The veteran had no wartime service.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2003).

2.  The criteria for the payment of accrued benefits are not 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).

3.  Entitlement to non-service connected death pension is not 
shown as a matter of law.  38 U.S.C.A. § 1541 (West 2002); 
38 C.F.R. § 3.3 (2003).

4.  The criteria for entitlement to Survivors' and 
Dependents' Educational Assistance are not met.  38 U.S.C.A. 
§ 3500 (West 2002); 38 C.F.R. § 21.3021 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that the cause of the 
veteran's death was related to pulmonary tuberculosis, for 
which he was treated during service.  As an alternative, she 
contends that the disability for which the veteran received 
compensation pursuant to 38 U.S.C.A. § 1151, vitiligo, caused 
the disorder that resulted in his death.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

The RO informed the appellant of the evidence needed to 
substantiate her claim in February 2001 by informing her that 
she was responsible for submitting competent evidence showing 
that the illness causing the veteran's death had its onset 
during service, or was related to a disease or injury that 
was incurred in service.  The RO instructed her to identify 
any evidence that was relevant to her claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on her behalf.  

The appellant was also provided a copy of the appealed rating 
decision and a statement of the case.  In these documents the 
RO provided her with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claim and the requirement to submit 
medical evidence that established entitlement to service 
connection.  In these documents the RO also informed her of 
the cumulative evidence previously provided to VA or obtained 
by VA on the appellant's behalf, and any evidence identified 
by the appellant that the RO was unable to obtain.  The Board 
finds that in all of these documents the RO informed the 
appellant of the evidence she was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
her claim.  Quartuccio, 16 Vet. App. at 183.

The appellant's representative has asked that the case be 
remanded to the RO on the basis that the notice provided to 
the appellant was not sufficient to inform her of the 
evidence needed to substantiate her claim.  The 
representative has asserted that, in order to comply with the 
statute, the VCAA notice must inform the appellant of the 
specific evidence needed to establish entitlement to service 
connection for the cause of the veteran's death.  Section 
5103(a) of the statute provides that on receipt of a complete 
or substantially complete application, VA shall notify the 
claimant of any information, and any medical or lay evidence 
not previously submitted, that is necessary to substantiate 
the claim.  In the regulation implementing the statute, 
38 C.F.R. § 3.159(b)(1), the Secretary used nearly identical 
language.  Neither the statute nor the regulation specifies 
the degree of detail required in the notice, or the scope of 
the law to be considered in informing the claimant.  

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") considered this issue 
in Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), and found 
that "[section] 3.159(b)(1) sets out with reasonable clarity 
and specificity the notice VA is required to provide a 
claimant and is entirely consistent with the statutory 
requirement of § 5103(a)."  Paralyzed Veterans of America, 
345 F.3d at 1347.  For these reasons the Board finds that the 
representative's arguments are without merit, that the notice 
provided to the appellant is sufficient to inform her of the 
evidence needed to substantiate her claim, and that remand of 
the case for additional notice is not appropriate.

Duty to Assist

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain the 
veteran's service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The appellant is also required to provide the 
information necessary to obtain this evidence.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the private and VA treatment records the appellant 
identified.  In addition, the appellant has presented the 
death certificate and hearing testimony in support of her 
claim.

In a claim for compensation benefits, the duty to assist 
includes obtaining a medical opinion if VA determines that 
such an opinion is necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c) (2003).  The RO has not obtained a 
medical opinion regarding the claimed nexus between the 
pneumonia that purportedly caused the veteran's death and 
pulmonary tuberculosis or vitiligo.  The Board finds, 
however, that the evidence now of record, which includes 
extensive VA and private treatment records, is sufficient to 
determine the relationship, if any, between the cause of the 
veteran's death and service or a service-connected 
disability.  For that reason the Board finds that a medical 
opinion is not necessary to make a decision on the claim.

The appellant and her representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The appellant has not indicated the existence of any 
other evidence that is relevant to her appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the appellant's claim and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); see also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2003).

Service Connection for the Cause of the Veteran's Death

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).

Dependency and Indemnity Compensation benefits are payable to 
the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.5 (2003).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(b) 
and (c) (2003).

Dependency and Indemnity Compensation benefits shall be 
awarded for a "qualifying death" of a veteran in the same 
manner as if the death were service connected.  The veteran's 
death will be considered a "qualifying death" if the death 
was not the result of the veteran's own willful misconduct 
and the death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA by a VA employee or in a VA 
facility.  In order to constitute a "qualifying death" the 
proximate cause of death must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

Educational assistance is payable to the surviving children 
or spouses of veterans who die as the result of a service-
connected disability.  38 U.S.C.A. § 3500 (West 2002); 
38 C.F.R. § 20.3021 (2003).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The veteran's service medical records disclose that he was 
hospitalized in May 1941, approximately three months after 
entering service, after a routine chest X-ray revealed 
evidence of tuberculosis in the upper lobe of the right lung.  
He was asymptomatic when entering the hospital, and remained 
so until discharged.  He was separated from service with a 
Certificate of Disability Discharge following the 
determination by a Medical Evaluation Board that the disorder 
existed prior to entrance into service.  The disease was 
arrested when he was released from the hospital and service 
in July 1941.  

During the veteran's lifetime, he claimed entitlement to 
compensation benefits for pulmonary tuberculosis.  In January 
1947 and May 1988 decisions the Board denied entitlement to 
that disorder on the basis that it pre-existed service and 
was not aggravated during service.

The extensive treatment records show that the veteran had 
obtained treatment from the Veterans Memorial Medical Center 
(VMMC) in Manila for various medical problems for many years.  
On multiple occasions in the 1980s he had lipomas surgically 
removed from various locations on his body.  On one such 
occasion he had an allergic reaction to drugs administered as 
part of his treatment, which resulted in a skin disorder 
diagnosed as exfoliative dermatitis or vitiligo.

In a May 2000 decision the Board granted entitlement to 
compensation benefits for vitiligo pursuant to 38 U.S.C.A. 
§ 1151.  The RO effectuated that decision in a June 2000 
rating decision by assigning a 50 percent rating for the 
disorder effective in January 1990.

The VA, VMMC, and private treatment records disclose that the 
medical conditions for which the veteran was treated included 
chronic obstructive pulmonary disease, secondary to chronic 
bronchitis and pulmonary emphysema, and "community acquired 
pneumonia" in May 2000.  He was also treated for pulmonary 
tuberculosis, the last treatment being in 1986.  Since 1986 
the pulmonary tuberculosis was described as minimal and 
inactive.

The veteran was hospitalized at a private hospital in 
September 2000 due to complaints of right upper quadrant 
pain, a productive cough, and anorexia of five months in 
duration.  A computerized tomography (CT) scan was performed, 
which revealed bronchogenic carcinoma in the right lower 
lobe, pulmonary emphysema, and chronic pulmonary tuberculosis 
in the right upper lobe.  The veteran left the hospital 
against medical advice, apparently without any treatment 
being administered.

On October 14, 2000, the veteran sought treatment at the VMMC 
due to a complaint of dyspnea and persistent pain in the 
right lower lobe.  The treating physician then noted the 
findings made at the private hospital.  A biopsy and 
additional testing confirmed the diagnosis of bronchogenic 
carcinoma, with metastasis to the left lower lobe.  The 
veteran was also treated for bacterial pneumonia.  He was 
discharged to return home, at his request, on October 27, 
2000.  At that time the pneumonia was shown to be resolved, 
and his overall condition had improved.  He was to return to 
the hospital on November 6, but there is no record of him 
doing so.

The death certificate shows that the veteran died November 
[redacted], 2000.  The immediate cause of death is shown as 
cardiopulmonary arrest, the antecedent cause as sepsis, and 
the underlying cause as pneumonia.  The veteran died at his 
residence, apparently without a physician in attendance.  The 
death certificate was completed by a medical officer in the 
city health office, and an autopsy was not performed.  In a 
July 2001 statement the medical officer reported that the 
death certificate was prepared for burial purposes only.  He 
also stated that "[p]neumonia is a sequelae of Pulmonary 
Emphysema, Pulmonary Tuberculosis and Bronchogenic 
Carcinoma."  That statement was issued at the request of the 
appellant.

Because the city medical officer who prepared the death 
certificate was apparently not caring for the veteran at the 
time of his death, and an autopsy was not conducted, it is 
not clear on what basis the medical officer determined the 
cause of death.  The VMMC treatment records indicate that the 
pneumonia was resolved when the veteran was discharged from 
the hospital in October 2000.  It is not clear whether there 
was a recurrence of the pneumonia, or whether the medical 
officer based his assessment on the family's report of the 
veteran's medical history.  For these reasons, and because 
the death certificate was prepared for burial purposes only, 
the death certificate, and the information provided in the 
July 2001 report at the request of the appellate, are of low 
probative value.

The appellant contends, in essence, that the pulmonary 
tuberculosis that the veteran had in service caused his 
death.  The Medical Evaluation Board determined, however, 
that the tuberculosis existed prior to the veteran's entrance 
into service in February 1941, apparently based on the status 
of the disease when it was initially diagnosed in May 1941.  
The evidence does not indicate that the disease was 
aggravated during service, in that the veteran remained 
asymptomatic throughout service.  The Board finds, therefore, 
that clear and unmistakable evidence establishes that 
pulmonary tuberculosis existed prior to the veteran entering 
service, and was not aggravated during service.  Because the 
pulmonary tuberculosis was not incurred in or aggravated by 
service, any relationship between pulmonary tuberculosis and 
the veteran's death does not establish that a service-
connected disability contributed to cause his death.  Service 
connection for pulmonary tuberculosis was denied by the Board 
in January 1947 and again in May 1988.  

In addition, the medical evidence shows that the pulmonary 
tuberculosis had been inactive since 1986.  The VMMC and 
private treatment records pertaining to the veteran's final 
hospitalizations in September and October 2000 make note of 
his history of pulmonary tuberculosis, but do not indicate 
that the pulmonary tuberculosis caused the lung cancer or 
pneumonia for which he was then treated.

The appellant also contends that the vitiligo, for which the 
veteran received compensation pursuant to 38 U.S.C.A. § 1151, 
caused the cancer that resulted in his death.  The VMMC 
treatment records document extensive treatment for the 
vitiligo, and the existence of that disorder was noted when 
the veteran was treated during his final hospitalization in 
October 2000.  None of the medical evidence, however, 
reflects any relationship between the skin disease and the 
development of bronchogenic carcinoma.  In addition, although 
of questionable probative value, the death certificate does 
not indicate that the veteran's death was caused by the 
cancer.  Although the city medical officer stated generally 
in the July 2001 report that pneumonia is a sequelae of 
pulmonary tuberculosis and bronchogenic carcinoma, he did not 
find that, in the veteran's case, the pulmonary tuberculosis 
or bronchogenic carcinoma caused the pneumonia that resulted 
in his death.  Furthermore, because the veteran died at home, 
apparently without medical attention, and an autopsy was not 
performed, there is no apparent basis for the medical officer 
to find that, in the veteran's case, the pneumonia was due to 
the cancer or pulmonary tuberculosis.  The Board notes that 
the veteran was treated in May 2000 for "community 
acquired" pneumonia, and in October 2000 for bacterial 
pneumonia.  The appellant's assertion that the vitiligo 
caused the cancer and that the cancer resulted in the 
veteran's death is not, therefore, supported by the medical 
evidence.

In summary, the probative evidence does not indicate that a 
disease or injury incurred in service contributed to cause 
the veteran death, or that the veteran's death is related to 
VA medical treatment.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Because the veteran's death was not caused 
by a service-connected disability, the appellant is also not 
entitled to Survivors' and Dependents' Educational 
Assistance.

Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
prior to his death, shall be paid to the surviving spouse.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).  

As previously stated, in the June 2000 rating decision the RO 
effectuated the Board's grant of entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 by assigning a 
50 percent rating for vitiligo effective in January 1990.  
All benefits due the veteran as a result of that decision, 
including benefits for his dependent spouse, were paid to the 
veteran prior to his death.  The evidence on file at the time 
of the veteran's death in November 2000 does not show 
entitlement to any additional benefits.  The Board finds, 
therefore, that the appellant is not entitled to the payment 
of any benefits that were due but unpaid to the veteran at 
the time of his death.



Entitlement to Death Pension

Non-service connected death pension benefits are payable to 
the surviving spouse of a veteran of a period of war who 
meets the service requirements.  38 U.S.C.A. § 1541 (West 
2002); 38 C.F.R. § 3.3 (2003).  For the purpose of 
determining entitlement to pension benefits, World War II 
wartime service began on December 7, 1941, and ended on 
December 31, 1946.  38 U.S.C.A. § 101(8) (West 2002); 
38 C.F.R. § 3.2(d) (2003).  The veteran was in service from 
February to July 1941.  His period of service did not, 
therefore, occur during a period of war.  The Board finds, 
therefore, that the appellant is not entitled to death 
pension benefits as a matter of law. 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to accrued benefits is denied.

The claim of entitlement to non-service connected pension 
benefits is denied.

The claim of entitlement to Survivors' and Dependents' 
Educational Assistance is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



